EXHIBIT 10.28

 

Effective as of January 1, 2004

 

Mr. Vernon E. Jordan, Jr.

2940 Benton Place, N.W.

Washington, D.C. 20009

 

Dear Vernon:

 

This letter sets forth the terms of your continued association with Lazard:

 

1. Position. You shall continue to serve as a Senior Managing Director of Lazard
Frères & Co. LLC, with appropriate authority and responsibilities commensurate
with such position. Your principal business activity shall include the promotion
and development of the business affairs and relationships of the Firm, both on a
domestic and international platform. In this role, you will continue to provide
advice, counsel and support to the global operations of Lazard, including but
not limited to its Banking and Asset Management operations, and will work
closely with all other Managing Directors and the Firm’s various specialty
groups. It is understood that the Firm shall support all of your activities to
the fullest extent possible.

 

2. Activities. You agree that you will devote substantially all of your business
time to the responsibilities and activities set forth in the first paragraph
hereof. It is understood that you may continue your association with the law
firm of Akin, Gump, Strauss, Hauer & Feld, L.L.P. in an “of counsel” capacity on
the terms in effect as of the date hereof, provided that if this arrangement
should for any reason become mutually unmanageable, you will consider in good
faith either some other form of arrangement or termination of your relationship.
It is also understood that you will not be precluded from serving as a director
of any corporation, provided that you agree to consult in advance of your
acceptance of the directorship of any industrial corporation with the Head of
the Firm (except in the case of directorships that you currently hold as to
which the Firm’s agreement has previously been given) and that you may decide in
your own judgment to resign from or not stand for re-election to certain boards
on which you presently serve.

 

3. Compensation. For each calendar year during which you act as a Managing
Director you shall receive a salary at the rate of $500,000 per annum, paid in
accordance with Lazard’s normal practices. You shall receive a guaranteed
minimum amount of total compensation of $4,000,000 for calendar year 2004, and
of $3,000,000 for each of calendar years 2005 and 2006, whether or not the Firm
makes a profit. All guaranteed amounts shall be inclusive of salary.

 

4. Incentive. It is mutually understood between us that the Firm in its sole
discretion may pay to you additional compensation, in excess of the amount
guaranteed to you herein, for any year in which your activities in terms of
business promotion and development produce financial results to the Firm beyond
those contemplated by the level of compensation to be re-

 



--------------------------------------------------------------------------------

ceived by you hereunder. Such amount, if any, shall be arrived at by the Firm
after due consideration of your association with client relationships and
revenue generation.

 

5. Attributes of Membership Interest. (a) Notwithstanding any of the foregoing,
any membership interest may be reduced pro rata to the extent that the
membership interests of all other Managing Directors are reduced pro rata;
provided however that no such reduction, if any, shall affect the amount of your
minimum guarantee in any year. Your membership interest and other aspects of
your affiliation with the Firm are subject to the Operating Agreement of Lazard
LLC, and any successor document. It is agreed that you shall be entitled to the
minimum guarantees set forth herein without regard to the provisions of any such
successor document, and that except insofar as such document may contain
provisions generally applicable to members of Lazard, your rights will not be
adversely affected by such successor document. Such membership interest, as well
as any bonus paid to you through operation of the guarantee contained herein,
shall be subject to a capital contribution retention requirement in accordance
with the aforementioned Operating Agreement (or any successor section of a
successor document which capital retention is currently ten per cent (10%)). The
minimum guarantee will be paid in accordance with Lazard’s standard policies.
Any compensation you may receive from any other entity shall not reduce amounts
payable to you under this paragraph.

 

(b) In the event that you are terminated for Cause, as defined herein, you shall
have no right to receive further salary or payments on account of your interest
in Lazard (including any guarantee). For purposes of this agreement, “Cause”
shall mean (1) your willful failure, continuing for thirty days after written
notice, to substantially perform the responsibilities set forth in this
agreement, or (2) willful misconduct that is demonstrably and materially
injurious to Lazard after Lazard has given you reasonable notice thereof and an
opportunity to cure. Cause shall not exist if your failure to perform your
responsibilities is the result of actions taken by Lazard that make it
substantially impossible for you to perform the duties set forth in this
agreement. In the event that Lazard terminates your employment without cause or
you terminate your employment following a breach by Lazard of any material term
of this letter, you shall be paid all remaining unpaid guaranteed compensation
payable hereunder through December 31, 2006 in the same manner and at the same
dates said compensation would have been to you had your employment not
terminated.

 

(c) In the event of your death, your estate will receive only the minimum
guarantee for the calendar year of your death, payable in accordance with normal
Lazard practices.

 

6. Expense Reimbursement. We understand that your promotion of the business of
the Firm entails considerable travel, entertainment and promotion expenses. We
will continue to reimburse you or allow you to charge directly to the Firm, all
such expenses incurred on its behalf, on the same terms applicable to, and
subject to such documentation as is customarily required by the Firm of, its
Managing Directors. We will also continue to arrange for use by you on a
priority basis of a corporate apartment to be maintained by the Firm in New York
City, with appropriate advance notice in order to avoid any conflicting usage.

 

7. Secretarial Services. We agree to continue to provide an office for your
present secretary in Washington, D.C. and to compensate her at an appropriate
level, after consultation with you, for so long as she performs secretarial
responsibilities on your behalf. We will also

 

-2-



--------------------------------------------------------------------------------

offer to her participation in our employee benefits program to the extent that
this is feasible, if so desired.

 

8. Benefits. You shall continue to receive all benefits and fringes as are
normally provided to all Managing Directors of Lazard. Such benefits include,
without limitation, opportunities for principal investment, preparation of tax
returns for Federal and state governments, expenses incurred for estate planning
and certain insurance benefits.

 

9. Amendment. The terms and provisions of this letter may not be modified
without our mutual written consent.

 

10. Governing Law. This letter shall be interpreted under and governed by the
laws of the State of New York.

 

Very truly yours,

/s/ Michael J. Castellano

 

Agreed to and approved:

/s/ Vernon E. Jordan, Jr.

Vernon E. Jordan, Jr.

 

-3-